Citation Nr: 1810207	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  08-12 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for dependency and indemnity compensation (DIC), death pension, and accrued benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to July 1970, including service in the Republic of Vietnam.  He was awarded the Purple Heart Medal for his service.  He died in July 2006.  The appellant contends that a common-law marriage was in effect between her and the Veteran at the time of his death.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative decision, dated November 2006, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board previously remanded this matter in May 2012, July 2017, and October 2017 for further development.  The matter has now been returned to the Board for appellate adjudication.

The Board notes that in May 2012, the Board remanded this case in part so an opinion from the VA Regional Counsel could be sought regarding whether the appellant had a common law marriage with the Veteran.  In subsequent internal memoranda, it was noted that the Appeals Management Office (AMO) and the Board later agreed that the directive was invalid.  Therefore, even though no Regional Counsel opinion was obtained, remand for compliance with this directive is not necessary.  


FINDING OF FACT

The Veteran and the appellant were divorced in May 2001, and the Veteran remained divorced until the time of his death in July 2006.


CONCLUSION OF LAW

There is no legal basis to recognize the appellant as a surviving spouse for the purpose of receiving VA death benefits.  38 U.S.C. §§ 101 (3), 103 (2012); 38 C.F.R. §§ 3.1(j), 3.5, 3.50 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the appellant nor her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

This matter was previously remanded by the Board in October 2017.  The Board requested the appellant be given the opportunity to provide relevant evidence of a common-law marriage between her and the Veteran.  Further, the Board directed the RO to complete a field investigation to determine if the appellant and the Veteran were engaged in a common-law marriage at the time of the Veteran's death in July 2006.  For reasons discussed below, the Board finds there has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Analysis

The appellant seeks DIC, death pension and/or accrued benefits as the surviving spouse of the Veteran.  Prior to a determination as to the appellant's entitlement to VA benefits, for purposes of determining eligibility as a claimant, there is a preliminary threshold issue as to whether the appellant qualifies as the Veteran's surviving spouse.

A surviving spouse for VA purposes is defined as a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2016).  The surviving spouse must be married to the Veteran for a period of one year or more prior to the Veteran's death.  See 38 C.F.R. § 3.54(a)(1), (b)(2), and (c)(1)(ii).

Here, the appellant and the Veteran were married in September 1975.  However, they later divorced in May 2001.  The Veteran died in July 2006 and his death certificate states he was divorced at the time.  These facts are not in dispute.  However, the appellant contends that following her divorce from the Veteran, they entered into a common-law marriage prior to his death.  In particular, the appellant contends she moved back in with the Veteran in July 2005 to take care of him during his illness and as a result, she and the Veteran entered into a common-law marriage while continuing to reside in the State of Alabama.

The State of Alabama recognizes common-law marriage.  In Alabama, the elements of common-law marriage are (1) there must have been a present agreement or mutual understanding to enter into the marriage relationship; (2) the parties must have been legally capable of making the contract of marriage; (3) there must have followed cohabitation as husband and wife; and (4) there had to be a public recognition of that relationship.  Mattison v. Kirk, 497 So.2d 120 (1986); Walton v. Walton, 409 So.2d 858, 860 (1982).  In Mattison, the Alabama Supreme Court noted that proof of agreement to enter into a common-law marriage could be inferred from the circumstances such as cohabitation and reputation.  Id. at 122.

In an October 2017 decision, the Board remanded the appellant's claim for further development.  Specifically, the Board requested the RO complete a "field investigation" to determine if the Veteran and the appellant were in a relationship that could be deemed a common-law marriage.  The RO was instructed to "interview the neighbors, family, and/or friends of the Veteran and the appellant to determine whether the couple held themselves out to the community as being married" from July 2005 until the Veteran's death.  

The Montgomery RO and the AMO subsequently agreed this directive was beyond the scope of the RO's duty to assist.  Rather, the RO sent the appellant a November 2017 letter requesting that she provide additional relevant evidence that would substantiate her claim that the Veteran and she were engaged in a common-law marriage.  The Board recognizes this deviation from the remand directives, but finds that it is not such that a remand is required for correction.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).
 
To date, the appellant has not provided any additional evidence that the Veteran and she were in a common-law marriage.  Accordingly, the appellant's claim will be decided on the evidence of record.  

At present, the probative evidence of record does not establish that the Veteran and the appellant were in a common-law marriage at the time of the Veteran's death.  

The appellant has submitted two July 2006 buddy statements indicating that the she did not work while taking care of the Veteran.  The appellant also provided a bank statement from September 2006 establishing that the Veteran and she had a joint bank account.  Finally, the appellant provided a bank instrument from September 1987 listing the Veteran and the appellant as joint owners of property.  The Board notes the marital status of the Veteran and the appellant was not in doubt during September 1987.

The appellant's provided evidence of record does not indicate that the appellant and the Veteran were in a common-law marriage in accordance with the laws of Alabama.  This evidence specifically does not address that the Veteran and the appellant (1) had a present agreement or mutual understanding to enter into the marriage relationship; (2) were legally capable of making the contract of marriage; (3) followed cohabitation as husband and wife; and (4) that there was a public recognition of their relationship.  See Mattison, 497 So.2d 120; Walton, 409 So.2d at 860. 

Conversely, the evidence of record does contain an April 2005 statement from the Veteran noting that he was divorced and would like his compensation award to be adjusted accordingly.  Funeral arrangements, including a request for burial benefits and final payment or services, were made by the Veteran's son and do not discuss the appellant.  Finally, the Veteran's July 2006 death certificate, informed by the Veteran's son, lists the Veteran as divorced at the time of his death.    

In light of the above discussed evidence, the Board finds the Veteran was divorced at the time of his death in July 2006.  In turn, DIC, death pension and/or accrued benefits as the surviving spouse of the Veteran is not warranted.    
  

ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for DIC, death pension, and accrued benefits is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


